Claims Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/15/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al. (U.S. Patent No. 10,855664, hereinafter Ziraknejad).
  	With respect to claim 1, Ziraknejad discloses a method for facilitating security of a resource using a plurality of credentials, the method comprising: receiving, using a communication device, a user credential associated with a user from a user device to access one or more services of the resource; obtaining, using the communication device, a current contextual data from the user device; retrieving, using a storage device, a stored contextual data and a stored credential associated with the user from a database; comparing, using a (e.g. Ziraknejad, col. 1, line 19-col. 2, line 15, “…the trusted device and it’s associations with another resource can be linked to a particular user identity and a particular credential that has issued to the user.  This link to a specific user’s credential provides an enhanced context, as well as allows the device-to device proximity-based interaction to be linked to a broader enterprise-level security plan.  The resource and/or the trusted device can apply security policies, usage restrictions, reporting functions and logging functions associated with the credential in addition to determining whether appropriate proximity is detected.  These policies can include conditions that specify different behavior of the proximity-based access function based on various contextual factors, such as time, location, usage history, user identity, identity of other device nearby, and so on…”; “The proximity-based access may be tied to a distinct, second credential, such as the user’s employee credential or other credential that indicates the identity, role, or relationship of the user in an organization…For example, if a trusted device has been associated with a resource and the trusted device is later brought in proximity the resource, automatic access may be denied if the user’s credential linked to the association has changed or been revoked). 
	Ziraknejad does not explicitly mention analyzing to determine a level of access to one or more services of the resource by the user device.  However, Ziraknejad discloses the resource and/or the trusted device can apply security policies, usage restrictions etc. and these policies col. 1, line 40-60) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature of determine a level of access to the one or more services of the resource by the user device according to policy of the enterprise security plan and/or employee roles.
 	With respect to claim 2, Ziraknejad discloses the method of claim 1, wherein the resource comprises at least one of an email account, an e-wallet, a website, an E-vault, and a bank account (e.g. col. 1, lines 27-28).  	With respect to claim 3, Ziraknejad discloses the method of claim 1, wherein the one or more services comprises at least one of accessing emails, and transaction of assets (e.g. Ziraknejad, col. 4, lines 55-56).  	With respect to claim 4, Ziraknejad discloses the method of claim 1, wherein the stored credential comprises at least one of a primary credential and a secondary credential (e.g. Ziraknejad, col. 1, lines 59-60).  	With respect to claim 5, Ziraknejad discloses the method of claim 4, wherein the user is provided a full access to the one or more services if the primary credential is received from the 

With respect to claim 11-20, the claim are system claims that are similar to method claims 1-10.  Therefore, claims 11-20 are rejected based on the similar rationale.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONGOC TRAN/
 Primary Examiner, Art Unit 2434